Title: From George Washington to Timothy Pickering, 6 March 1796
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Philadelphia 6th March 1796
          
          I have given your Letter of instructions to our Minister at the Court of London, attentive consideration, and approve them; unless the last clause but one, should give rise to the negotiation of an article which may not accord with the result of a motion which is pending in the House of Representatives (introduced, if my memory serves me, by Mr Smith, of Baltimore)—of which, however, I have but an imperfect recollection.
          I think too (even with the advantages proposed to be obtained by the reduction) our Negotiator should adhere, even to the hazard of the Treaty altogether, to vessels of one hundred tons burthen, for the West India trade.
          These things, and a general view of the subject, as comprized in the instructions, added to matters which have been, & may yet be introduced into Congress, which may have relation to the proposed negotiation, incline me to think that it would be better to forbear sending the dispatches for Mr Pinckney by the ship Favourite (as other conveyances will no doubt soon offer)—& to take more time in consulting the most intelligent mercantile characters within your reach, on the principles and heads of the several articles which are the subject of them.
          
          The Instructions ought, in my opinion, to be accompanied with powers. They may be offered or not, as occasion shall require. They can, with this alternative, do no harm: whereas the want of them, if called for, may occasion a suspension of the measure.
          Mr Adams’s letter, and Lord Grenville⟨’s⟩ propositions relative to captured vessels of a certain description—and with respect to the pay of the Commissioners, require immediat⟨e⟩ attention.
          Proclamation of the treaties with Spain & Algiers, should issue as soon as they can be prepared, & the ratification of the former dispatched as soon as possible. Measures also for carrying these, & the other treaties which have been ratified & proclaimed, into effect, ought to meet with no delay that can be avoided.
          And I request you would concert measures with the Secretaries of War, & Treasury, if necessary, for proceeding vigorously, & securely with the Arsenal at the confluence of Potomac & Shenandoah.
          
            Go: Washington
          
        